Name: Council Decision (EU) 2016/1623 of 1 June 2016 on the signing, on behalf of the European Union and provisional application of the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part
 Type: Decision
 Subject Matter: cooperation policy;  extra-European organisations;  international affairs;  European construction
 Date Published: 2016-09-16

 16.9.2016 EN Official Journal of the European Union L 250/1 COUNCIL DECISION (EU) 2016/1623 of 1 June 2016 on the signing, on behalf of the European Union and provisional application of the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(3) and (4) and Article 209(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 12 June 2002, the Council authorised the Commission to open negotiations for Economic Partnership Agreements with the African, Caribbean and Pacific Group of States. (2) The negotiations have been concluded and the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States (comprising Botswana, Lesotho, Mozambique, Namibia, Swaziland and South Africa), of the other part (the Agreement), was initialled on 15 July 2014. (3) The Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, calls for the conclusion of WTO-compatible Economic Partnership Agreements. (4) Article 113(3) of the Agreement provides for its provisional application by the Union and the SADC EPA States pending its entry into force. (5) The Agreement should be signed on behalf of the Union and it should be applied, as regards those elements falling within the competence of the Union, on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 1. The signing on behalf of the European Union of the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 1. As regards those elements falling within the competence of the Union, the Agreement shall be applied by the Union on a provisional basis as provided for in Article 113(3) thereof, pending the completion of the procedures for its conclusion. This does not prejudge the allocation of competences between the Union and its Member States in accordance with the Treaties. 2. Article 12(4) of the Agreement shall not be provisionally applied by the Union. 3. The Commission shall publish a notice indicating the date of provisional application of the Agreement. Article 4 The Agreement shall not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts or tribunals. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 1 June 2016. For the Council The President A.G. KOENDERS